UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

— em a ee ee ee xX
UNITED STATES OF AMERICA
: PRELIMINARY ORDER OF
-V.- : FORFEITURE/
: MONEY JUDGMENT
KYRYLO SAMOILENKO, :
: $3 18 Cr. 259 (PKC)
Defendant. :
wenm eee eo eee wee ee ee eee eee ee x

WHEREAS, on or about April 3, 2018, KYRYLO SAMOILENKO (the
"Defendant”), was charged in a three-count Superseding Information, 82 18 Cr. 259 (PKC) (the
"Information”), with conspiracy to commit wire fraud and bank fraud, in violation of Title 18,
United States Code, Section 1349 (Count One); aggravated identity theft, in violation of Title 18,
United States Code, Sections 1028A(c) and 2 (Count Two); and conspiracy to distribute a
controlled substance in violation of Title 21, United States Code, Section 846 (Count Three);

WHEREAS, the Information included a forfeiture allegation as to Count One
seeking forfeiture to the United States, pursuant to Title 18, United States. Code, Sections
981(a)(1)(C) and Title 28, United States Code, Section 2461(c), of any and all property, real and
personal, that constitutes or is derived, directly or indirectly, from proceeds traceable to the
commission of the offense charged in Count One of the Information that the Defendant personally
obtained;

WHEREAS, on or about December 20, 2018, the Defendant pled guilty to Counts
One through Three of the Information, pursuant to a plea agreement with the Government, wherein
the Defendant admitted the forfeiture allegation with respect to Count One of the Information and

agreed to forfeit to the United States, pursuant to Title 18, United States Code, Section

 
981(a)(1)\(C), any and all property constituting or dertved from, proceeds obtained directly or
indirectly, as a result of the commission of the offense charged in Count One of the Information,
including but not limited to a sum of money in United States currency representing the amount of
proceeds traceable to the commission of the offense charged in Count One of the Information;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $126,130.94 in United States currency, representing any and all property, real and
personal, that constitutes or is derived from proceeds traceable to the offense charged in Count
One of the Information that the defendant personally obtained; and

WHEREAS, the defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Information that the
Defendant personally obtained cannot be located upon the exercise of due diligence.

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

1, As aresult of the offense charged in Count One of the Information for which
the Defendant was found guilty, a money judgment in the amount of $126,130.94 in United States
currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense
charged in Count One of the Information that the Defendant personally obtained, shall be entered
against the Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Prelimmary Order of Forfeiture/Money Judgment is final as to the Defendant, KYRYLO
SAMOILENKO, and shall be deemed part of the sentence of the Defendant, and shall be included
in the judgment of conviction therewith. |

3. All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to the “United States Marshals Service” and

 
delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:
Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New
York, New York 10007 and shall indicate the Defendant’s name and case number.

4. The United States Marshals Service or its designee is authorized to deposit
the payments on the Money Judgment in the Asset Forfeiture Fund, and the United States shall

have clear title to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.,

6, Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,
upon entry of this Preliminary Order of Forfeiture/Money Judgment, the United States Attorney’s
Office is authorized to conduct any discovery needed to identify, locate or dispose of forfeitable
property, including depositions, interrogatories, requests for production of documents and the

issuance of subpoenas.

7. This Court shall retain jurisdiction to enforce this Preliminary Order of
Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(e) of the Federal

Rules of Criminal Procedure.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 
8. The Clerk of the Court shall forward three certified copies of this

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J, Wilson, Co-Chief, Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One Saint Andrews Plaza, New York, New York 10007.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

By: Vane Re id wot
Jonathan E, REBOLDY
Assistant United States Attorney
One St. Andrew’s Plaza
New York, NY 10007
(212) 637-2512

EKYRYLO SAMOILENKO
Defendant

 

By:

 

 

ALAN M. NELSON, ESQ.
3000 Marcus Avenue, Suite LES
Lake Success, New York 11042

|-al{ - 2.0
DATE

fai fKO

DATE

Y HUN

DATE

SO ORDERED:

 

HONORABLE P. KEVIN CASTEL
UNITED STATES DISTRICT JUDGE

[> 2/- 20

 
